Case 1:19-cv-02216-DAB Document 57-1 Filed 12/18/19 Page 1 of 5




                     EXHIBIT A
                Case 1:19-cv-02216-DAB Document 57-1 Filed 12/18/19 Page 2 of 5



Langloss, Kent (LAW)

From:                               Feller, Andrea (Law)
Sent:                              Thursday, November 14, 2019 11:07 AM
To:                                'Matthew Berman'; Brian Markowitz
Cc:                                Adler, Michael (Law); Matthew Trauner; Mtrauner@milbermakris.Com; Robert J. Valli, Jr;
                                   Ryan Thompson; Simkin, Alexander; Weiner, Gregg; Wofford, Keith H.; Yolande
                                   Nicholson; Langloss, Kent (LAW)
Subject:                           RE: Dorce v. City of New York, Civil Action No. l":1"9-cv-022L6-DAB




Matthew, et al., Kent and I can be available for the conference you propose by telephone on Nov. 2L,22 or 26, al
various times depending on everyone's availability.

Please note that our participation is not a waiver of the City's claim of lack of subject matter jurisdiction nor the
relevance or propriety of your proposed discovery nor that discovery is appropriate or proper at this juncture.
Additionally, we note that we are proceeding on your representation that the document requests and interrogatories
have not been "served" and that you mailed and emailed courtesy copies only.

Please include my colleague Kent Langloss, copied here, in future emails.



Andrea B. Fbller, Senior Counsel
New York City Law Department
100 Church Street, Room 3-250
New York, NY 10007
212-356-256s

From: Matthew Berman Imailto:mberman@vkvlawyers.com]
Sent: Friday, November 08, 2019 2:49 PM
To: Brian Markowitz
Cc: Feller, Andrea (Law); Adler, Michael (Law); Matthew Trauner; Mtrauner@milbermakris.Com; Robert J. Valli, Jr; Ryan
Thompson; Simkin, Alexander; Weiner, Gregg; Wofford, Keith H.; Yolande Nicholson
Subject: Re: Dorce v. City of New York, Civil Action No. 1:19-cv-02215-DAB

Counselor,

Pendency of a MTD doesn't generally excuse parties from participation in the FRCP 26(f) conference, and the
discovery requests were provided (as contrasted with "served") in order to have meaningful discussions
therein. Please let us know your availability for the discovery conference as we requested.

Thank you.




On Fli, Nov 8, 2019 al2:40 PM Brian Markowitz              <bm,a*ow,itz@g                        wrote:

 Counselor, given the pendency of the Motions to dismiss which challenge the very jurisdiction of the Court in
 this case, your discovery requests are hereby rejected at the present time by the TPT Defendants.
                    Case 1:19-cv-02216-DAB Document 57-1 Filed 12/18/19 Page 3 of 5


         Sr
Goldstein
      (,tIi.)'l;
           A ;',:
                            H a ll
                             i ; :-:'..!




              Brian J. Markowitz

              Goldstein Hall PLLC

              80.Hroad Street. $u,ite 303

              New York,.IlY 10004

              D:646.768.4127

              O:646.768.4100

              F:646.219.245O

              E: bmarkCIwitzQgoldsteinhall, com

             W : wwvy,qoldstejnhall.qsm




                        Martindale-Hubbcll'


           F($. Rrtc.('for t4hboit l"c.{cl
           ot Pro{a$l6{15l Ei?61:c0.o




I*   ptuur" consider the environment before printing this email.




CONFIDENTIALITY; This e-mail is confidential and is intended only for the named recipient(s) and may contain information that is privileged,
attorney work product or exempt from disclosure under applicable law. lf you have received this message in error, or are not the named
recipieni(s), please immediately notify the sender and delete this e-mail message from your computer,




From : Simkin, Alexander <Aig4trder.Simkin
Sent: Friday, November 8, 201 9 2:28 PM
To: Af'ellerfg)law.Nyc.(iov; Mailler@law.ljyc.Ciov; Brian Martowitz <bmarkqwitz,{&golclsteinhall,conr>;
Mtrauner@milbermakris. Com
Cc: Wofford, Keith FI. <Keith.Wqflordf@Lppqsgr:ay.,cpn>; Weiner, Gregg <GrTg&WeiIeIfr,rppe$grav.conr,>;
Matthew Berman <nberrnallf&vhdawJerW; Robert J, Valli, Jr <rvallirdvkvlawve ; Yolande
Nicholson'<attornqv nichr:rlson(Dgnrai Lcqrn>
Subject: Dorce v. City of New York, Civil Action No. 1:19-cv-02216-DAB


                                                                      2
                           Case 1:19-cv-02216-DAB Document 57-1 Filed 12/18/19 Page 4 of 5


     Counscl




     Attached please find copies of thc lollowing documeuts, which have also been sent to you by U.S' Mail




           1. Plaintiffs' First Set of Requests for Production of Documents by Municipal Defcndants

           . Plaintiffs' First Set of Requests for Production of Documents by TPT Defendants
           I
          2. Plaintiff l)orce's First Set of Interrogatories to Municipal Defendants
          3. Plaintiff Dorce's F'irst Set of Intenogatories to TPT Defendants



     We woulcl also like to schedule the Rule 26(f) conference. Can you provide us with some times next week
     when you are available?




     Alexander B. Simkin
     ROPES & GRAY LLP
     r   +L 2I2 596 9744
     1211 Avenue of the Americas
     New York. NY 10036-8704
     Alex.ande-r, $irnkin.@rspesgfAy,com
     wyy.ly-.tqp_ejgray,"co,ryl




     This message (including attachments) is privileged and confidential. lf you are not the intended recipient, please delete it
:    without furth-er distribution and reply to the sender that you have received the message in error'




Sincerely,

Mnttlrew L. Berman
Valli Kane & Vagnini LLP
600 Old Country Road, Suite 519
Garden City, New York 11530
Telephone: 5r6-203-7180
Fax: 516-706-0248
    h tt n r lft yly]-v_.J.h,v I alyy ers. c o nt


    My Linkc.d.ln.Profile

    CONFIDtrNTIALITY NOTICE
    This e-mail is intended only for the use of the addressee (s) named herein and may contain legally
    privilcged ancl/or conficlential information. If you are not the intended recipient of this c-mail, you are
                                                                  )
             Case 1:19-cv-02216-DAB Document 57-1 Filed 12/18/19 Page 5 of 5


hereby notificd that any dissemination, distribution or copying of this e-mail is strictly prohibited. If the
reader of this message is not the intended recipicnt, or the employe e or agent responsible for delivering
the message to the intended recipient, or if you have received this communication in error, please notify
us immediately by return e-mail and delete the original message and any copies of it from your comlluter
system.
This communication was not intended or ryritten to be used, and it cannot be used by any taxpayer, for
the purpose of avoiding tax penalties. (The foregoing legend has been affixed pursuant to U.S. Treasury
Regulations governing tax practice.)




                                                     4
